DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 11/10/2021.
Claim 1 has been canceled.
Claims 2-6 are presented for examination.
Response to Arguments
Applicant’s amendments with respect to Objection to the Specification have been full considered and are entered.
35 USC 101 rejection has been withdrawn in view of the overall claimed invention of claim 1. 
Applicant’s amendments with respect to claim 2 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Allowable Subject Matter
Claims 2-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zavadsky et al (US Publication No. 2010/0325593) discloses Abstract, the method supports characterization matching between a netlist and a library, between libraries and between netlists, the data mining method described herein uses a subgraph growing method to progressively characterize the graph representation of the netlist of the IC; par [0071] a module may be represented as a directed graph, with N nodes (gates) and M edges (wires), where 

Zavadsky et al, Wang et al and other prior arts do not singularly or in combination disclose the limitation of: 
“b1) starting at the highest level of the hierarchical search pattern and setting said highest level as present level (See: par [0036]); 
b2) determining whether the hierarchical search pattern of the present level contains at least one single node, and if so, performing said selecting of candidates from those target nodes the target node types of which match a search node type of said at least one single node; 
b3) determining whether the hierarchical search pattern of the present level contains at least one container node and no candidate has been selected for single nodes contained in said container node and, if so, proceeding to step b4), otherwise, performing said selecting of a candidate structure from those selected candidates the target nodes and edges of which match the search nodes of the present level and their connections, and proceeding to step b5); 
b4) setting the present level a level lower and returning to step b2);  5International Appl. No.: PCT/EP2018/000137 Dated: September 30, 2019 Preliminary Amendment Attorney Docket No.: 400606-20001 
b5) determining whether the present level is not the highest level, and if so, setting the present level a level higher and proceeding to step b3), otherwise, proceeding to step c)” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE

Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        01/04/2022